IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

SWANN KEYS CIVIC ASSOCIATION, )
                                 )
                 Petitioner      )
                                 )
    v.                           ) C.A. No. 2021-0614-SG
                                 )
MICHAEL DIPPOLITO, JOSEPH W.     )
MANNING, SHARON MANNING,         )
THERESA A. CORRICK, ROBERT C. )
DUFFY III, and JESSICA L. DUFFY, )
                                 )
                 Respondents.    )

                     MEMORANDUM OPINION

                   Date Submitted: September 9, 2022
                   Date Decided: December 30, 2022

David C. Hutt and Michelle G. Bounds, of MORRIS JAMES LLP, Georgetown,
Delaware, Attorneys for Petitioner.

Dean Campbell, of LAW OFFICE OF DEAN A. CAMPBELL, PA, Milton,
Delaware, Attorney for Respondents.




GLASSCOCK, Vice Chancellor
       This action represents the unfortunate sequel to litigation apparently resolved

in this Court more than thirty-five years ago.1 In that earlier case, Vice Chancellor

Hartnett accepted a settlement to confirm title (the “Settlement”)2 to common areas

in a waterfront trailer park on Dirickson Creek in south-eastern Sussex, known as

“Swann Keys.” The individual lots in Swann Keys were held by the owners in fee.

The title to the common areas was confirmed in the litigation in favor of the

homeowners’ association, the Swann Keys Civic Association (the “Association”),

an entity created in light of that suit. Included in the common areas in the Settlement,

which were to be vested in the Association, were “two concrete boat ramps.”

However, when title documents were filed after the settlement, they did not include

the boat ramps, which, per the Respondent lot owners, actually occupy portions of

the adjoining lots.

       In recent years, the behavior of those using the ramps has become noxious.

The Respondents here, lot owners adjacent to the ramps, discovered (to their

surprise) that they had a claim to title over the ramps. Upset by the boorish behavior

of ramp-users and concerned that they might be liable for injuries arising on the

ramps, the Respondents physically blocked access to the ramps. The Petitioner

Association sued to enjoin the barriers, and to quiet title or establish a prescriptive


1
 See Atkinson v. B.E.T., Inc., 1984 WL 159375 (Del. Ch. Dec. 4, 1984).
2
 Other issues, not pertinent here, were resolved by the settlement, which was incorporated by
Order of this Court.

                                             1
easement in favor of the Association over the ramps. The matter was tried; this is

my post-trial opinion.

       After the trial, the Association moved to amend the pleadings to reflect the

evidence that supports title to the ramps in favor of the Association under the

doctrine of adverse possession, in addition to prescriptive easement. Because I find

open, notorious and exclusive use of the ramps by the Association and its members

for the prescriptive period, and finding no assertion of ownership or control by the

Respondents or their predecessors during that period, I quiet title to the property

under both ramps in the Association, as common-use areas. I also dismiss the

counterclaims raised by the Respondents, with the exception of their allegations that

the Association is maintaining a nuisance, on which issue I reserve decision.

       My reasoning is explained, below.



                                     I. BACKGROUND3

       A. The Parties

       The Association is the homeowner’s association for Swann Keys (the

“Community”).4         The Association manages the Community’s common areas,



3
  Where the facts are drawn from jointly submitted exhibits, they are referred to according to the
numbers provided by the parties and cited as “JTX- __”. Oddities in JTX numbers are artifacts of
the mode in which the exhibits were submitted.
4
  Because the prescriptive period is satisfied by the period post-dating the Association’s creation,
and because the record, at times, does not clearly define who was acting on behalf of Swann Keys

                                                 2
amenities, and utilities. A 1985 court order (the “Order”),5 which followed a class

action lawsuit6 (the “Atkinson litigation”) and a proposed settlement,7 explicitly

created it to perform this function.8

       Respondent Michael Dippolito is the record owner of Swann Keys Lot 1,

Block B, which is located at the intersection of Blue Teal Road and Swann Drive.9

He received ownership of the property in April 2019.10

       Respondents Joseph W. Manning, Sharron Manning, and Theresa A. Corrick

(collectively the “Mannings”) are the record owners of Swann Keys Lot 1, Block G,

which is located at the intersection of Blue Bill Road and Swann Drive.11

       Respondents Robert C. Duffy III and Jessica L. Duffy (the “Duffys”) are the

record owners of Swann Keys Lot 2, Block F, which is the second lot on Laws Point

Road.12




and its communal amenities prior to 1985, “Community” is, in context, also used to designate
those managing Swann Keys.
5
  JTX-551–64.
6
  See Atkinson, 1984 WL 159375.
7
  JTX-565–80.
8
  See Atkinson, 1984 WL 159375, at *5.
9
  JTX-411–12.
10
   Id.
11
   See JTX-425–27 (showing William and Mary Manning’s ownership). The Mannings inherited
the property from their father, William Manning.
12
   JTX-440–42.

                                             3
       B. Setting the Scene

       Swann Keys is a waterfront trailer park in Sussex County. The development

sits on a series of lagoons that open onto Dirickson Creek, which itself opens onto

Little Assawoman Bay. Within the Community there are two boat ramps—the West

Ramp and the East Ramp—which are the subject of this action.13 The West Ramp

is located on Swann Drive between Blue Bill Drive and Laws Point Road.14 The

East Ramp is located on Swann Drive one lot east of the intersection of Blue Teal

Road and Swann Drive.15 The Mannings’ and Duffys’ deeds refer to the Swann

Keys plot plan, which indicates that they each own a portion of the West Ramp as a

part of their lots.16 Dippolito’s deed—likewise via the plot plan—indicates that he

owns a portion of East Ramp.17 Several non-parties, the Shaffers and the Matterns,

issued Corrective and Confirmatory Deeds such that the Association is record owner

of the remaining portions of the ramps.18




13
   See Verified Pet. Quiet Title & Other Relief, Dkt. No. 1.
14
   JTX-1.
15
   JTX-2.
16
   See JTX-425–27; see also JTX-440–42.
17
   See JTX-411–12.
18
   See Resp’ts’ Omnibus Answer to Pet’r’s Verified Pet. Quiet Title & Other Relief and Defs.’
Countercl. Injunctive Relief ¶ 31, Dkt. No. 21.

                                             4
       C. Swann Keys Through the Ages

       In 1965 James and Gladys Swann (the “Swanns”) purchased the land that

would become Swann Keys.19 They sold a number of lots prior to formally plotting

the development in 1969 and 1970.20 The plot plan does not show the ramps; the

lots adjacent to the ramps are shown as contiguous to one another.21 Later, between

1970 and 1971, the Swanns sold their interest to Exten Associates, Inc. (“Exten”).22

Exten managed the Community and sold lots until it declared bankruptcy in 1974.23

Swann Keys sold at a Sheriff’s sale to B.E.T., Inc. (“B.E.T.”) in 1975.24 That entity

took over management of Swann Keys and sold additional lots.25 However, when

B.E.T. attempted to raise their fees in 1980, the Swann Keys residents brought a

class action, the Atkinson litigation, in this Court to enforce a restrictive covenant,

which required a non-profit to collect assessments and operate the common areas.26

       Then-Vice Chancellor Hartnett, faced with what he described as “almost

insurmountable title problems,”27 tasked the parties with determining “how the

nonprofit corporation [was] to obtain title to the common facilities and the amount



19
   Atkinson, 1984 WL 159375, at *1.
20
   Id.
21
   JTX-392–97.
22
   Atkinson, 1984 WL 159375, at *1.
23
   Id. at *2.
24
   Id.
25
   Id.
26
   Id. at *1–2.
27
   Id. at *1.

                                          5
of any sum to be paid to [B.E.T.] as reimbursement for some or all of the costs of

the common facilities it constructed.”28 The parties set to work and ultimately came

to an accord; a proposed settlement followed.29 That settlement proposed the

exchange of $300,000 for, among other things, “the basketball court, playground

equipment, pool, clubhouse, tennis courts, two concrete boat ramps, entrance

gatehouse and mobile home office, equipment and furniture.” 30 Notice of this

proposed settlement, including the intention to purchase “two concrete boat ramps”

from B.E.T.,31 was mailed to the residents of Swann Keys.32 Then-Vice Chancellor

Hartnett approved the Settlement,33 and incorporated its contents within his final

order.34 The Court retained jurisdiction

       for the purpose of enforcing, protecting and implementing the terms of
       this Order, and the terms of the Compromise and Settlement Agreement
       . . . including the resolution of any dispute that may arise with respect
       to effectuation of any of the provisions . . . and for the entry of such
       further orders as may be necessary or appropriate.35




28
   Id. at *5.
29
   JTX-565–80.
30
   JTX-566 (emphasis added).
31
   JTX-462. The Respondents point out that the land under the ramps had already been deeded out
to the adjacent lot owners. Defs. Post-Trial Opening Br. 3–6, Dkt. No. 42.
32
   JTX-457–533.
33
   JTX-551. For the Settlement, see JTX-565–80 (Compromise and Settlement Agreement).
34
   JTX-552–64. For the deeds conveying title to the Association, see JTX-398–99 and JTX-400–
01.
35
   JTX-564.

                                              6
       Use of the boat ramps by members of the Swann Keys community dates back

to at least 1969.36 From the beginning, the Community attempted to limit use of the

ramps to Community residents, with mixed success: in these early days the

Community issued boat registration stickers and maintained locks and chains to limit

ramp access to those resident in the park.37 The developer, prior to the Association’s

formation, and later the Association, would occasionally change these lock codes

and distribute the new codes to Community members from the Swann Keys office.38

Presently, if a code is requested by email, the office confirms that the requestor is a

resident and, only then, replies with the code.39

       Beyond the use of locks and chains, the Association has tried to limit the non-

resident use of the boat ramps. Via newsletter, the Association told Swann Keys

residents that the boat ramps are for their use and that residents should avoid sharing

the lock codes.40 In 2020,41 the Association mailed letters to contractors who launch,

retrieve, and store boats in the local area, requesting that these businesses only use

the boat ramps for boats owned by Swann Keys residents.42




36
   Tr. 2.3.22 Trial 91:13–92:15, Dkt. No. 40 [hereinafter Trial Tr.].
37
   Id. 96:9–22.
38
   Id. 96:20–97:7, 98:18–99:13.
39
   Id. 104:5–12.
40
   Id. 104:23–105:9.
41
   Id. 107:18–108:8.
42
   Id. 104:23–14.

                                                 7
       Beyond controlling ingress and egress, the Association has maintained and

improved the ramps. Specifically, the Association repaired and improved the East

Ramp in 1988,43 and has receipts for repairs made to the East Ramp in 2005, 2012,

and 2014.44 In 2005, after receiving no objection from Mr. Dippolito’s predecessor

in interest,45 the Association made $5,000 of repairs.46 In 2012, the Association paid

$3,000 to repair a wash hole in the canal bed at the end of the ramp.47 In 2014, the

Association paid $10,400 to extend the East Ramp and repair a wash-hole at its

former base.48 More regular upkeep has taken the form of maintenance of the

walkways, chains, and locks.49



       D. The Unpleasantness

       In recent years, some ramp users have behaved boorishly. Those living

adjacent to the ramps have suffered accordingly. The evidence at trial showed that,

on occasion, boaters have trespassed, loitered, and damaged property, including




43
   Id. 95:2–16; JTX 10.
44
   JTX-253; JTX-42; JTX-48; JTX-51.
45
   JTX-244 (“Swann Keys will be putting in a new boat ramp with permanent breakwater in the
canal next to your property. We need you to sign off that you have no objection to this work being
done.”).
46
   JTX-253.
47
   Trial Tr. 64:6:16; JTX-42.
48
   JTX-46; JTX-48, JTX-51.
49
   Trial Tr. 95:17–96:8, 109:2–11 (noting that when materials were needed for these smaller repairs
a debit card was used).

                                                8
moored boats.50 They have left the guard chains unlatched.51 They have strewn

cigarette butts and litter.52 They have held picnics and left trash on the neighbors’

lawns.53 They have left dog excrement, and have themselves micturated at the

ramp.54 They have, irrespective of the hour, been noisy.55 They have verbally

abused the neighbors.56 They have behaved, in other words, as members of the genus

and species described by taxonomist Franc White as Swinus Americanus.57



       E. Closure of Ramps

       After a number of informal complaints to members of the board, the

maintenance man, and other members of the community, as well as a formal

complaint in June 2020,58 the Respondents blocked the East Ramp in October 2020

with a concrete “jersey” barrier.59 The closure of the East Ramp diverted all boat

loading and unloading to the West Ramp.60 In response, the Petitioner filed this




50
   Id. 137:11–138:10, 206:12-21, 141:13–142:12, 153:18–154:9, 191:22–192:4.
51
   Id. 161:8–162:18.
52
   Id. 166:16–167:3.
53
   Id. 180:3–18.
54
   Id. 193:14–20.
55
   Id. 140:2–141:9, 155:21–157:1, 182:14–24, 190:12–19.
56
   Id. 199:3–202:19.
57
   See gen. Franc White, http://francwhite.com/ (last visited Dec. 27, 2022).
58
   Trial Tr. 192:5–20.
59
   Id. 215:10–17, 242:4–13; JTX-1.
60
   Trial Tr. 215:10–17.

                                              9
lawsuit,61 and the Respondents subsequently shut down West Ramp.62 These are the

only boat ramps in the community.63



       F. Procedural History

       Petitioner filed its Verified Petition to Quiet Title & for Other Relief (the

“Petition”) July 15, 2021.64 The Petition included four counts for relief, which

sought to quiet title to the boat ramps, an injunction to remove the “jersey” barrier

and prevent any further blockage from either of the ramps, an easement by estoppel

over the boat ramps, and a prescriptive easement over the boat ramps.65 A request

for a temporary restraining order to allow the Association to reopen the boat ramps

followed on August 13, 2021.66 I granted that relief subject to a $10,000 bond on

August 17, 2021.67 On October 6, 2021, Respondents entered their Answer and

Counterclaims, which contained three counts for relief.68 Discovery followed, and I


61
   See Verified Pet. Quiet Title & Other Relief ¶¶ 25–32.
62
   See Trial Tr. 215:18–22.
63
    Because Dirickson Creek connects to navigable water, the lagoons in Swann Keys can be
reached by boat without the use of the ramps in question. It would be a significant inconvenience
to do so. There is a public ramp on the north side of Little Assawoman Bay, in the Assawoman
Wildlife Area, but that ramp is a long drive from Swann Keys, some of it on unimproved dirt roads.
Another ramp is easier to reach by car and boat trailer, but a significant distance from Swann Keys
by water; the state ramp on The Ditch connecting Little and Great Assawoman Bays, adjacent to
the Delaware/Maryland state line.
64
   See Verified Pet. Quiet Title & Other Relief.
65
   Id. ¶¶ 33–48.
66
   See Pet’r’s Mot. Expedited Proceedings and Temporary Restraining Order, Dkt. No. 8.
67
   Judicial Action Form, Dkt. No. 13; Tr. 8.17.21 Rulings Ct. Pet’r’s Mot. TRO, Dkt. No. 17.
68
   See Resp’ts’ Omnibus Answer to Pet’r’s Verified Pet. Quiet Title & Other Relief and Defs.’
Countercl. Injunctive Relief.

                                                10
held a one-day trial on February 3, 2022.69 Post-trial briefing was complete on

March 28, 2022,70 but on April 4, 2022 Petitioner sought leave to amend their

petition to add a claim for adverse possession.71 On May 6, 2022, subject to

Petitioner paying the cost of the additional briefing required, I granted the requested

leave to amend.72 In granting the Petitioner’s leave to amend I stated that if the

Respondents could demonstrate prejudice such that they were “precluded from

developing evidence in discovery and presenting it at trial that might be material to

the outcome,” I would deny the relief sought.73 Supplemental briefing followed and

was complete on June 15, 2022.74 Respondents sought to supplement the trial

record, and I granted this request on August 18, 2022.75 The matter was fully

submitted on September 9, 2022.76




69
   See Trial Tr.
70
   See Pet’r Swann Keys Civic Association’s Post-Trial Answering Br., Dkt. No., 45.
71
   See Mot. Leave Amend Pet’r Swann Keys Civic Association’s Verified Pet. Quiet Title Pursuant
to Chancery Rule 15(B), Dkt. No. 48.
72
   Judicial Action Form, Dkt. No. 51.
73
   Tr. 5-6-22 Telephonic Hr’g Regarding Pet’r’s Mot. Leave Amend 6:9–7:14, Dkt. No. 55.
74
   See Pet’r’s Suppl. Br. Pet’r’s Claim Adverse Possession, Dkt. No. 58.
75
   Granted (Stipulation Regarding Def’s Request Suppl. Tr. R.), Dkt. No. 67.
76
   Joint Letter for Vice Chancellor Glasscock from David Hutt and Dean Campbell, Dkt. No. 69.

                                              11
                                        II. ANALYSIS

       A. Leave to Amend

       I granted the Petitioner’s leave to amend on May 6, 2022, subject to

supplemental briefing; I address the issue here in light of that briefing.77 Simply

stated, the Petition originally sought to quiet title to the property occupied by the

boat ramps in the Association, and alternatively sought a finding of easement by

prescription. The quiet title request logically—if not explicitly—encompassed title

by adverse possession. The evidence at trial supported adverse possession. If a party

opposing leave to amend can show that it was prejudiced by an inability to seek

discovery on the amended claim and to present such evidence at trial, I should deny

the amendment; otherwise, leave to amend is granted freely.78

       Respondents have proved unable to make a showing of prejudice. In their

supplemental brief, Respondents’ arguments focus on the difference between “use”

(for purposes of easement) and “possession” (for purposes of adverse possession).79

Rather than explaining how they were prejudiced and describing the evidence they

were unable to gather and present, the Respondents primarily argue the merits.



77
   Judicial Action Form, Dkt. No. 51.
78
   See Vichi v. Koninklijke Philips Elecs., N.V., 85 A.3d 725, 761 (Del. Ch. 2014) (internal
quotations omitted) (“The primary test for prejudice when a party seeks to assert a new theory is
whether the opposing party was denied a fair opportunity to defend and to offer additional evidence
on that different theory.”); see also Tr. 5-6-22 Telephonic Hr’g Regarding Pet’r’s Mot. Leave
Amend 6:9–7:14.
79
   Defs.’ Suppl. Br. Concerning Pl.’s Mot. Amend Pleadings 5, Dkt. No. 56.

                                                12
However, the Respondents do aver that “had [they] been put on notice that

possession, instead of use, was an issue, [they] would likely have provided additional

testimony, and possibly documentation, of the possession of the boat ramps over the

years.”80 This statement is entirely conclusory. It fails to explain what evidence

would have been gathered, why it would have helped the Respondents, and how they

were prejudiced.        If such evidence existed, it would have been pertinent to

prescriptive easement as well as adverse possession. As it is, the Respondents did

not depose any witnesses in developing their case. I also note that the adverse

possession claim is broader than for prescriptive easement; it requires a showing, as

Respondents themselves point out, of use and possession,81 and not simply use. In

these circumstances, not only have Respondents failed to show prejudice, but it is

difficult to understand a theory of how prejudice could have occurred.

         As there has been no showing of prejudice, leave to amend to conform to the

evidence is granted, and the adverse possession claim stands to be judged on the

merits.

         I next turn to that analysis. I note that among the issues litigated here was

whether the Settlement and Order in the Atkinson litigation created legal title to the

land under the ramps in the Association. This assertion by the Petitioner was



80
     Id. 10.
81
     Id. (citing RICHARD R. POWELL, POWELL ON REAL PROPERTY §§ 91.02–91.03 (2013)).

                                             13
vigorously opposed by Respondents. The Order, by incorporation of the Settlement,

directs the “two concrete boat ramps”—which I find by a preponderance of the

evidence refers to the East and West Ramps at issue here—to be transferred to the

Association.82     The deeds implementing the Order fail to mention the ramps,

however.83 Issues regarding the effect of the Order on title are legion.84 If ownership

is not provided to the ramps by the Settlement and Order, however, title to the ramps

by prescription is manifest from the trial record. For purposes of this Memorandum

Opinion, therefore, I assume, without deciding, that the Respondents hold record

title to land underlying the boat ramps, and consider only whether the Petitioner has

nonetheless established title by prescriptive use.



       B. Adverse Possession

       To quiet title by adverse possession a plaintiff must show by a preponderance

of the evidence that she used and possessed the property at issue, in a manner open

and notorious, exclusive, and hostile and adverse, for a continuous statutorily-




82
   JTX-554; JTX-566.
83
   JTX-398–99; JTX-400–01.
84
   These include, in part, whether the developer owned the ramps as of the date of the Order;
whether the Respondents’ predecessors had adequate notice that any property interest in the ramps
was jeopardized by failing to object; whether the omission of the ramps from the deed was an
intentional waiver of rights under the Order, etc.

                                               14
prescribed period of years.85 The prescriptive period in Delaware is twenty years.86

The evidence shows that Petitioner has satisfied each of these elements.

       I address each element below. I note, however, that there could hardly be a

clearer case for adverse possession. The ramps are paved and obvious features of

the community. They connect the roads of Swann Keys to the lagoons, where the

Association’s members dock their boats.87 At the time of the litigation, some 200

boats were docked in the lagoons, accessed by the ramps.88 The Respondents did

not believe, until shortly before the litigation, that they had any claim of title to the

land occupied by the ramps.89 Even under the Respondents’ theory, no individual

lot owner owned an entire ramp; that is, it is clear the neither ramp was an amenity

for a particular lot. The Association, going back long before the prescriptive period

required, has maintained the ramps for the use of its members, has attempted to

exclude trespassers by closing off the ramps through the use of locks and chains, and

has never sought permission for use from the Respondents,90 nor acknowledged a



85
   Tumulty v. Schreppler, 132 A.3d 4, 23–24 (Del. Ch. 2015) (quoting Taraila v. Stevens, 1989
WL 110545, at *1 (Del. Ch. Sept. 18, 1989). It is an anomaly of our law that adverse possession
requires only a preponderance of evidence, while easement by prescription requires clear and
convincing evidence, see Ayers v. Pave It, LLC, 2006 WL 2052377, at *2 (Del. Ch. July 11, 2006);
in any event, the evidence of adverse possession here, I find, would clear either bar.
86
   10 Del. C. § 7901.
87
   Trial Tr. 49:6–50:17.
88
   Id.
89
   Id. 192:21–193:6, 214:15–215:9, 229:15–18, 233:10–14, 241:1–10.
90
   As required by Department of Natural Resources and Environmental Control, the Association
did obtain permission for repairs to a ramp from Respondents, as adjacent property owners to the
ramps themselves.

                                              15
claim of others over the property. The Respondents, by contrast, evinced no claim

to the property under the ramps until this dispute arose long after the prescriptive

period had run. They and their predecessors, the record demonstrates, have never

attempted to make use of the ramps, outside their right to do so as Community

residents for launching boats. The disputed title results from what the Atkinson court

described as near-insurmountable title problems, and the failure of the Atkinson

litigation, in 1985, to resolve title to the ramps. It is to quiet title in such situations

that the doctrine of adverse possession was created. I examine the facts in light of

the elements of adverse possession, below. I find that the preponderance of the

evidence satisfies each.



              1. Open and Notorious Use

       “Open and notorious means that the possession must be public so that the

owner and others have notice of the possession. If possession was taken furtively or

secretly, it would not be adverse and no title possession could be acquired.”91 The

question is whether the owner and the public would notice that the alleged possessor

is in possession of the land.




91
  Tumulty, 132 A.3d at 27 (quoting Walker v. Five N. Corp., 2007 WL 2473278, at *4 (Del. Super.
Ct. Aug. 31, 2007) (internal quotations omitted).

                                              16
       There is no question that the Association unfurled its flag.92 These ramps are

paved and obvious features. Since at least the late 1960’s or early 1970’s, the

Association and its precursor developers maintained chains and locks limiting access

to the ramps.93 Recently, they announced to residents rules and restrictions for use

of the ramps.94 Residents of the neighborhood understood that the ramps were

maintained by the Association. In fact, the Duffys believed that the boat ramp was

on communal property until 2019 or 2020.95 Similarly, Dipollito did not believe the

boat ramps were his property until he attempted to purchase insurance.96



               2. Hostile and Adverse Use

       “A hostile claim goes against the claim of ownership of all others, including

the record owner.”97 This element simply requires the adverse possessor to use the



92
    See Marvel v. Barley Mill Rd. Homes, 104 A.2d 908, 911 (Del. Ch. 1954).
93
    Trial. Tr. 96:9–22.
94
    See JTX-34–35.
95
    Trial Tr. 192:21–193:6, 214:15–215:9, 229:15–18.
96
   Id. 233:10–12. “I didn’t know who it belonged to. I didn’t believe it was mine, though. I didn’t
believe it was on my property, I should say.” Id. 241:8–10. Insomuch as the Respondents rely on
a “neighborly accommodation” defense to adverse possession, this evidence is largely fatal to such
a defense. To the extent this jurisdiction respects the doctrine of neighborly accommodation, the
doctrine simply means that a failure to object to the use of one’s property is, under the
circumstances, explicable as an accommodation rather than an acknowledgment of superior right;
it is better stated as a kind of permissive use or license demonstrated by circumstances. The record
does not support the theory that the Respondents (none of whom testified that they were aware of
any claim of record title in themselves) extended a license to Swann Keys homeowners to use their
property.
97
   Tumulty, 132 A.3d at 27 (quoting Ayers v. Pave It, LLC, 2006 WL 2052377, at *2 (Del. Ch. July
11, 2006)) (internal quotations omitted).

                                                17
property “as if it were his own, to the exclusion of all others.”98 Again, the

Association and its predecessors attempted to exclude those other than its members

from use of the ramps, through the use of stickers, locks, and chains.            The

Association also told residents not to share passcodes and mailed letters to local

contractors who launch and retrieve boats, instructing them to only use the boat

ramps for boats owned by Swann Keys residents. The Respondents point out that

these efforts were not entirely successful; true, but as described below, not fatal to

hostile and adverse use. The use was certainly hostile to any use (other than as

homeowners launching boats) by the Respondents; the first assertion of right by the

Respondents of this property led promptly to this litigation.


                3. Exclusivity

        The “exclusivity” element of adverse possession requires that the adverse

possessor show “exclusive dominion over the land and an appropriation of it to his

or her benefit.”99 That is, that the possessor acted as an owner. This, however, does

not require “absolute exclusivity.”100 The fact that trespassers sometimes use the

property does not necessarily void the exclusivity element.




98
   Id.
99
   Id. at 26.
100
    Id.

                                         18
       Respondents cite Edwards v. Estate of Muller to the contrary.101 In Edwards,

the Court found that the claimants had failed to show exclusivity.102 There, multiple

adverse parties laid claim to a piece of marshland.103 However, none exercised

exclusive possession, because of the use of the other plaintiffs and because non-

parties used the land similarly or lived there.104 That is not the case here. Here, the

adverse possessor is an association of individuals rather than individuals in their own

right. Each permitted user believed they had use of the land by virtue of their

membership in, or by permission of, the Association. As laid out above, the

Association and its members attempted to exclude the non-resident public.

       The Respondents point to evidence of record that “drip trails” leading out of

the park indicate that non-homeowners were likely using the ramp.105 True, but

unavailing. The fact that outsiders managed to trespass over the property does not

defeat the claim. “An ordinary landowner may experience trespasses on her land;

promptly excluding such individuals upon discovery reinforces a claim of exclusive

ownership.”106 Here, the evidence was that individuals on behalf of the Association




101
    1993 WL 489381 (Del. Ch. Oct. 18, 1993).
102
    Id. at *14–15.
103
    Id. at *13.
104
    Id. at *14–15.
105
    Trial Tr. 223:3–223:17.
106
    Tumulty, 132 A.3d at 26.

                                               19
took actions to avoid or limit trespass,107 and that those actions—such as chains and

locks—were obvious to the community, the public, and the Respondents.


               4. Actual Possession

“The requirement of actual possession overlaps to a large extent with open and

notorious possession.”108

       As a general rule it will be sufficient if the land is so used by the adverse
       claimant as to apprise the community in its locality that it is in his
       exclusive use and enjoyment, and to put the owner on the inquiry as to
       the nature and extent of the invasion of his rights and this is especially
       true where the property is so situated as not to admit of permanent
       improvement. In such cases, if the possession comports with the usual
       management of similar lands by their owners, it will be sufficient.109

Here, the use and maintenance of the boat ramps by the Association and its members

amply satisfies possession for the prescriptive period.


               5. Continuity of Possession

       Association members testified to use of the ramps as far back as 1969.110

Absent tacking, looking only to the use of the ramps after the Association’s




107
    Trial Tr. 164:19–165:4.
108
    Tumulty, 132 A.3d at 30.
109
    Marvel, 104 A.2d at 912 (emphasis added).
110
    Trial Tr. 91:13–92:15; Treherne v. Forsight, LLC, 2022 WL 2057563, at *7 (Del. Ch. June 6,
2022), report and recommendation adopted, (Del. Ch. 2022) (citation and internal quotation
omitted) (“The doctrine of tacking may be invoked where the predecessor in title was under the
impression that she was conveying to the plaintiffs the property in dispute, and the plaintiffs were
under the impression that by reason of the deed they were obtaining title to that property even if
the instrument does not convey legal title to the property.”).

                                                20
formation in 1985, the Association and its members used the ramps for roughly 35

years before this action was filed. The use required is that consonant with the

property as developed; here as a seasonal boat ramp used each year for well more

than twenty years.

       Having found by a preponderance of the evidence that the Petitioner has

satisfied each element of adverse possession, I turn to the Respondents’

counterclaims.



       C. Trespass and Nuisance Counterclaims

       The Respondents brought three counterclaims; Count I: Quiet Title, Count II:

Permanent Injunction to Enjoin Trespass, and Count III: Permanent Injunction to

Enjoin Nuisance.111 The adverse possession analysis above fully disposes of Count

I and its requested relief.112

       Count II seeks a permanent injunction, to enjoin the “Association and its

members from entering upon [Respondents’] real property.”113 To the extent this

claim involves the land to which I have quieted title in the Petitioner, it is moot. To

the extent that the claim seeks injunctive relief to prevent trespass on the




111
     Resp’ts’ Omnibus Answer to Pet’r’s Verified Pet. Quiet Title & Other Relief and Defs.’
Countercl. Injunctive Relief, 19–21.
112
    See id. 19.
113
    Id. 20.

                                            21
Respondents’ own lots, adjacent to the boat ramps, there is certainly evidence that

individuals using the ramps have in the past trespassed on the Respondents’

property. Trespass to real property is a tort and can be a criminal offense as well.

The sole counterclaim defendant is the Association, however, and there is no

evidence that that entity has trespassed, or encouraged trespass. Moreover, equity

does not generally assume future torts, and there is no ongoing trespass here, just a

suspicion that trespasses will happen in the future.114 If they do, the Respondents

have failed to demonstrate why legal remedies are not sufficient; they have thus

failed to show the sine qua non of injunctive relief.115 Accordingly, and for all the

reasons above, the request for a permanent injunction enjoining trespass is denied.

       Count III requests permanent injunctive relief to enjoin “the Association and

its members from continuing the nuisance, including but not limited to, enjoining

the Association from providing the members with false information that they have a

right to trespass onto [Respondents’] real property.”116 I confess that I am not

entirely sure what the Counterclaim Plaintiffs seek here. They ask me to forbid

dissemination of “false information that [Community residents] have a right to

trespass.”    Aside from the general equitable prohibition on enjoining future


114
    See Int’l Bus. Machines Corp. v. Comdisco, Inc., 602 A.2d 74, 79–82 (Del. Ch. 1991); See also
Preston Hollow Capital LLC v. Nuveen LLC, 216 A.3d 1, 10–11 (Del. Ch. 2019).
115
    In re COVID-Related Restrictions on Religious Servs., 2022 WL 17101449, at *23 (Del. Ch.
Nov. 21, 2022).
116
    Resp’ts’ Omnibus Answer to Pet’r’s Verified Pet. Quiet Title & Other Relief and Defs.’
Countercl. Injunctive Relief, 20.

                                               22
speech,117 this claim seems to be mooted by my decision to quiet title to the ramps

in the Association. Use of the ramps, in other words, does not work a trespass.

       There was evidence of noxious behavior by some boaters at the ramps,

however, and I examine that evidence, under the assumption that Counterclaim-

Plaintiffs are seeking to enjoin maintenance by the Association of a private nuisance

at the ramps. Any relief must rest upon a demonstration of the existence of a private

nuisance, and I begin there. Delaware recognizes two types of private nuisance, but

only nuisance in fact is applicable here.118 A “claim of nuisance will lie where a

defendant, although acting lawfully on his own property, permits acts or conditions

‘which become nuisances due to the circumstances or location or manner of

operation or performance.’”119 The plaintiff must show by a preponderance of the

evidence that a defendant neighbor’s use of its property “constitutes an unreasonable

invasion of the plaintiff’s property rights.”120                “This analysis—whether the

conditions permitted to emanate from one property upon another are so unreasonable




117
    See, e.g., Preston Hollow, 216 A.3d.
118
    See Beam v. Cloverland Farms Dairy, Inc., 2006 WL 2588991, at *2 (Del. Ch. Sept. 6, 2006)
(“A nuisance per se involves an interference with the property rights of another that is intentional;
or such an interference resulting from abnormally hazardous activity on the defendant’s property;
or such an interference in violation of a statute intended to protect public safety.”).
119
    Id. (quoting Artesian Water Co. v. Government of New Castle Cnty., 1983 WL 17986, at *15
(Del. Ch. Aug. 4, 1983)).
120
    Id.

                                                23
as to constitute nuisance-in-fact—involves a weighing of the facts and of the

conflicting interests of the parties involved.”121

       I will not recite again here the litany of antisocial behavior demonstrated in

the record, caused by users of the ramps. For the present, I find sufficient to say that

the Respondents have endured unpleasantness from individual users of the adjacent

boat ramps. The question is whether under these facts, the unpleasantries are an

unreasonable impairment of the Respondents’ property rights,122 and whether a

balancing of the parties’ interests favors application of an equitable remedy: here,

presumably, permanently prohibiting use of the ramps. Although Delaware does not

recognize “coming to the nuisance” as a defense,123 I may take into such balance the

fact that Respondents purchased homes next to a boat ramp in a marina community.

Proximity to the boat ramps likely featured into the Respondents’ calculus of

whether to purchase their homes, as well as the price they paid.

       The incidents about which the Respondents complain are of recent vintage

and episodic. There is nothing inherent in the use of the ramps that constitutes an

unreasonable invasion of the Respondents’ rights of quiet enjoyment.               The

availability of the ramps as a community amenity is, and has been from the inception

of Swann Keys, a valuable benefit available to homeowners, including the


121
    Id.
122
    Id. at *3.
123
    Cain v. Roggero, 38 A.2d 735, 737 (Del. Ch. 1944).

                                              24
Respondents. The incidents reported by the Respondents are unsettling but are not

necessary to the use of the ramps. The record does not demonstrate that efforts by

the Respondents, including reporting trespassers to the police and obnoxious

behavior to the Association, will not provide relief to the Respondents.124 The

equitable relief sought125 as I understand it—enjoining the use of the ramps—is

unsupportable in equity on this record.

       Nonetheless, the mal-behavior of some boaters, both in trespassing and in

noisy and antisocial behavior disturbing to some neighbors, was demonstrated at

trial. It is incumbent upon the Association126 to act to reasonably ensure that the

common areas—now including the boat ramps—serve as Community amenities.

This includes expending efforts sufficient to maintenance of the quiet enjoyment of

the neighboring properties.           I need not decide here whether the behavior

demonstrated, given its nature and duration, amounts to a nuisance. This is because

the parties are in a superior position than am I to determine what rules for and

limitations on use of the ramps will ameliorate the Respondents’ legitimate concerns.

I assume that, with the possible exception of duck hunters, little use will be made of


124
    Presumably, those engaging in anti-social behavior are readily identified by auto and trailer
license plates.
125
    The Respondents have not sought injunctive relief of a more limited nature, such as restrictions
on the time or manner of use of the ramp, beyond asking that I enjoin “false information” by the
Association; as I stated above, that claim for relief is moot.
126
    I note that, in the one instance Respondents informed the Association of an issue, the
Association resolved the matter. Trial Tr. 36:22–39:20, 150:5–24, 157:14–158:4, 175:20–176:5,
243:12–17.

                                                25
the ramps for the next few months. The parties have time, in light of my decision

concerning ownership here, to confer and reconcile their differences. Accordingly,

I reserve on whether the Respondents have established that the current use of the

ramps constitutes a nuisance, and, if so, what equitable relief such a finding invokes.

I direct the parties to submit a joint letter, no later than March 1, 2023, informing me

that the matter has been resolved and whether an order implementing the resolution

is required, or submitting the remaining questions addressed above for decision. In

the latter case, I will decide the remaining matters without further evidence or

argument.



                                III. CONCLUSION

      For the reasons above, title to the land under the boat ramps is quieted in the

Association. The counterclaims are DENIED, with the exception that I reserve on

the claim of nuisance, as described above. The Association shall at its own expense,

but with review by the Respondents, prepare documents of title consistent with this

Opinion. The Association shall also pay to Respondents the reasonable fees and cost

in connection with its Motion to Amend and the briefing thereon. The parties should

submit a form of order consistent with this Memorandum Opinion.




                                          26